Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards utilizing a user interface to perform camera calibration intermixed with camera spatial orientation considerations for calibrated alignment of image capture throughout the iterations of image capture.  Furthermore, adding a limitation directed towards displaying an indication that a camera is not within a safe zone is disclosed at least in SOLHEIM et al. (Pub. No.: US 2013-0296078) and would not further the instant application towards an allowance.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 12, 19, 20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1, 4, 7-8 of U.S. Patent 10,959,782 (hereinafter ‘782).  Claims 1, 12, 20 of the instant application are rejected over the combination of Claims 1, 4, 7 of ‘782.  Claims 8 and 19 of the instant application are rejected over Claim 8 of ‘782.  This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1, 9, 11-12, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over JONES et al. (Pub. No:  US 2016-0225192).

As per Claim 1 JONES discloses A processor-implemented method on a mobile device comprising a camera, an orientation system, and a user-interface, the method comprising (Figs. 1, 9-10, 14 camera 610, sensors 602, 604 and voice command user input and at least in conjunction with the processor disclosed as part of the HMD [0041] that can control UI - [0056-0057]):
determining, for the camera, a current camera orientation relative to a frame of reference associated with a first medical device display (Figs. 1, 9-10, 14 – from orientation system at the time of ready capture in real time [0046-0048]), wherein the current camera orientation is determined by the orientation system in a plurality of spatial dimensions (Figs. 1, 9-10, 14 orientation alignment position of camera and FOV area of interest within the crosshairs in real time [0059] -  for relative to a frame of reference in a plurality of spatial dimensions – see additionally Fig. 15 plurality of dimensions, relative reference [0091-0092] [0103]); 
displaying, on the user interface, a live camera image of an image displayed by the first medical device display, wherein the live camera image is displayed along with an indication of a safe zone for image capture by the mobile device (Figs. 1, 9-10, 14 surgeon will initiate a capture with camera 610 of patient area [0046-0048] – determining safe zone with the embedded markers aligned with indication of the region of interest for capture is within the FOV of the surgeon via the indicia as displaying on the UI live capture and alignment markers for safe zone depiction on the UI [0059] [0091-0092]), 
wherein the safe zone is determined based on one or more orientation parameters being within one or more corresponding orientation parameter thresholds (Figs. 1, 9-10, 14 compare indicia markers for alignment at real time capture of the camera 610 using orientation system motion sensor and gesture sensor 602 [0048] the threshold of allowable range for safe zone capture [0048] computer equipment 620 displaying indicia responsive to identifying a threshold level of correspondence between objects for capturing region of interest frame of reference [0058, 0065, 0074]), wherein the one or more orientation parameters are indicative of the current camera orientation (Figs. 1, 9-10, 14-17 align associate to ensure safe zone [0041] [0056-0059] markers are stored for future use [0083-0084] [0091-0092]); 
and enabling capture of the live camera image in response to a determination that camera is in the safe zone for image capture (Figs. 1, 9-10, 14 surgeon will initiate a capture with camera 610 of patient area of interest in response to at least voice command user input and at least in conjunction with the processor [0041] that controls UI – recording markers and determining safe zone with the embedded markers aligned with indication of the region of interest for capture is within the FOV of the surgeon via the indicia [0056-0059] [0091-0092]).

As per Claim 9 JONES discloses The method of claim 1, wherein enabling capture of the live camera image comprises automatically initiating capture of the live camera image when the camera is in the safe zone (Figs. 1, 9-10, 14 surgeon will initiate a capture with camera 610 of patient area of interest – automatic initiation of alignment [0041-0046] that controls UI – recording markers and determining safe zone with the embedded markers aligned with indication of the region of interest for capture is within the FOV of the surgeon via the indicia [0056-0059] [0091-0092]).


As per Claim 11 JONES discloses The method of claim 1, wherein the method is performed intra-operatively (Figs. 1, 9-10, 14 during operation and during pre-op [0041-0046] [0056-0059] [0091-0092]).


As per Claim 12 JONES discloses A portable computing device comprising (Figs. 1, 9-10, 14 HMD 100, 600): a camera (Figs. 1, 9-10, 14 camera 610 as part of the HMD [0041]); an orientation system coupled to the camera (Figs. 1, 9-10, 14 motion sensor 604 and ready capture in real time [0046-0048]); a user interface (Figs. 1, 9-10, 14 gesture sensor 602, UI voice command user input and at least in conjunction with the processor disclosed as part of the HMD [0041] [0056-0057]); and a processor coupled to the camera, the orientation system, and the user interface, wherein the processor is configured to (Figs. 1, 9-10, 14 camera 610, sensors 602, 604 and voice command user input and at least in conjunction with the processor disclosed as part of the HMD [0041] that can control UI - [0056-0057]): 
determine a current camera orientation relative to a frame of reference associated with a first medical device display (See said analysis for Claim 1), wherein the current camera orientation is determined by the orientation system in a plurality of spatial dimensions (Figs. 1, 9-10, 14 orientation alignment position of camera and FOV area of interest within the crosshairs in real time [0059] -  for relative to a frame of reference in a plurality of spatial dimensions – see additionally Fig. 15 plurality of dimensions, relative reference [0091-0092] [0103]); 
display, on the user interface, a live camera image of an image displayed by the first medical device display, wherein the live camera image is displayed along with an indication of a safe zone for image capture (See said analysis for Claim 1), wherein the safe zone is determined based on one or more orientation parameters being within one or more corresponding orientation parameter thresholds (See said analysis for Claim 1), wherein the one or more orientation parameters are indicative of the current camera orientation (See said analysis for Claim 1); and enable capture of the live camera image in response to a determination that camera is in the safe zone for image capture (See said analysis for Claim 1).

As per Claim 20 JONES discloses A non-transitory computer-readable medium comprising executable instructions to configure a processor on a portable computing device comprising (Figs. 1, 9-10, 14 camera 610, sensors 602, 604 and voice command user input and at least in conjunction with the processor disclosed as part of the HMD [0041] that can control UI - [0056-0057])
a camera to (See said analysis for Claims 1 and 12): determine a current camera orientation relative to a frame of reference associated with a first medical device display (See said analysis for Claim 1), wherein the current camera orientation is determined by the orientation system in a plurality of spatial dimensions (See said analysis for Claims 1 and 12); display a live camera image of an image displayed by the first medical device display, wherein the live camera image is displayed along with an indication of a safe zone for image capture (See said analysis for Claim 1), wherein the safe zone is determined based on one or more orientation parameters being within one or more corresponding orientation parameter thresholds (See said analysis for Claim 1), wherein the one or more orientation parameters are indicative of the current camera orientation (See said analysis for Claims 1 and 12); and enable capture of the live camera image in response to a determination that camera is in the safe zone for image capture (See said analysis for Claims 1 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (Pub. No:  US 2016-0225192) in view of GEIGER et al (Pub. No:  US 2017-0054663).

As per Claim 2 JONES discloses The method of claim 1, wherein enabling capture of the live camera image comprises (See said analysis for Claim 1)
JONES does not disclose but GEIGER discloses initiating capture of the live camera image by activating an image capture icon on the user-interface to accept input (Figs. 1-5 icon 526 [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include initiating capture of the live camera image by activating an image capture icon on the user-interface to accept input as taught by GEIGER into the system of JONES because of the benefit taught by GEIGER to disclose providing a simplistic mechanism for user selection whereby JONES relies on a mobile-device sized UI and would benefit from an icon image capture mechanism. 

As per Claim 3 JONES discloses The method of claim 2, further comprising capturing and storing the live camera image on the mobile device in response to an image capture input (Figs. 1, 9-10, 14 surgeon will initiate a capture with camera 610 of patient area of interest in response to at least voice command user input and at least in conjunction with the processor [0041] that controls UI – recording markers and determining safe zone with the embedded markers aligned with indication of the region of interest for capture is within the FOV of the surgeon via the indicia [0056-0059] [0091-0092]).

As per Claim 4 JONES discloses The method of claim 3, wherein capturing the live camera image comprises (See said analysis for Claim 1): 
recording the one or more corresponding orientation parameters at the time of image capture (Figs. 1, 9-10, 14 [0056-0059] markers are stored for future use [0083-0084]); and associating the recorded orientation parameters with the captured live camera image (Figs. 1, 9-10, 14-17 align associate to ensure safe zone [0041] [0056-0059] markers are stored for future use [0083-0084] [0091-0092]).

As per Claim 5 JONES discloses The method of claim 4, further comprising transmitting the captured image and the recorded orientation parameters associated with the captured image to a second medical device (Figs. 1, 9-10, 14-17 transmit the data to the medical video server 650 second device [0041-0046] [0056-0059] [0091-0092]).

As per Claim 6 JONES discloses The method of claim 5, wherein the transmission of the captured image and the recorded orientation parameters associated with the captured image occur over a wireless communication network (Figs. 1, 9-10, 14-17 transmit the data to the medical video server 650 second device [0041-0046] [0056-0059] [0091-0092] – wireless [0046]).

As per Claim 7 JONES discloses The method of claim 5, wherein the mobile device forms part of an image acquisition subsystem of the second medical device (Figs. 1, 9-10, 14-17 HMD mobile part of overall system with server 650 [0041-0046] [0056-0059] [0091-0092] – wireless [0046]).


As per Claim 13 JONES discloses The portable computing device of claim 12, wherein to enable capture of the live camera image, the processor is configured to initiate capture of the live camera image (See said analysis for Claim 12)

JONES does not disclose but GEIGER discloses initiate capture of the live camera image by activating an image capture icon on the user-interface to accept an image-capture input (See said analysis for Claim 2).

As per Claim 14 JONES discloses The portable computing device of claim 13, wherein the processor is further configured to (See said analysis for Claim 12)
capture and store the live camera image on the mobile device in response to the image-capture input (See said analysis for Claim 3).

As per Claim 15 JONES discloses The portable computing device of claim 14, wherein to capture the live camera image, the processor is configured to (See said analysis for Claim 12): 
record the one or more corresponding orientation parameters at the time of image capture (See said analysis for Claim 4); and associate the recorded orientation parameters with the captured live camera image (See said analysis for Claim 4).


As per Claim 16 JONES discloses The portable computing device of claim 15, wherein the processor is further configured to (See said analysis for Claim 12) initiate transmission of the captured image and the recorded orientation parameters associated with the captured image to a second medical device (See said analysis for Claim 5).

As per Claim 17 JONES discloses The portable computing device of claim 16, wherein the processor is configured to (See said analysis for Claim 12) initiate the transmission of the captured image and the recorded orientation parameters associated with the captured image wirelessly (See said analysis for Claim 6).

As per Claim 18 JONES discloses The portable computing device of claim 16, wherein the portable computing device forms part of an image acquisition subsystem of the second medical device (See said analysis for Claim 7).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (Pub. No:  US 2016-0225192) in view of SOLHEIM et al. (Pub. No.: US 2013-0296078).

As per Claim 8 JONES discloses The method of claim 1, further comprising 
JONES does not disclose but SOLHEIM discloses disabling capture of the live camera image in response to a determination that camera is not in the safe zone (Figs. 1-2 image analysis module 2210 processor determination that may be misalignment of camera – not in safe zone [0030] – disable not allow proper capture until corrected - module 2210 processor determination that may be misalignment of camera – not in safe zone and UI 3100 will display on screen guidance to user to properly align camera 1150 – it is not in the safe zone until aligned [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include disabling capture of the live camera image in response to a determination that camera is not in the safe zone as taught by SOLHEIM into the system of JONES because of the benefit taught by SOLHEIM to disclose going beyond basic indicia for obtaining image alignment and allow for immediate feedback that image alignment is not the current status to allow for the user to make adjustments prior to image capture as JONES relies upon such techniques.  

As per Claim 19 JONES discloses The portable computing device of claim 12, wherein the processor is further configured to (See said analysis for Claim 12)
JONES does not disclose but SOLHEIM discloses disable capture of the live camera image in response to a determination that camera is not in the safe zone (See said analysis for Claim 8).

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (Pub. No:  US 2016-0225192) in view of NAGARAJA et al. (Pub. No.: US 2016-0277650).

As per Claim 10 JONES discloses The method of claim 1, wherein the frame of reference associated with the first medical device display (See said analysis for Claim 1)
JONES does not disclose but NAGARAJA discloses the frame of reference is determined at a time of calibration of the camera (Fig. 1 capture a reference image with the camera as determined at the time during calibration [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the frame of reference is determined at a time of calibration of the camera as taught by NAGARAJA into the system of JONES because of the benefit taught by NAGARAJA to disclose calibration techniques adjustable prior to, during and subsequent to image capture to allow for an iterative process in image capture calibration techniques whereby JONES is directed towards relying on image and FOV alignment and would benefit from this type of iterative process in image capture calibration to improve the accuracy and reliability to achieve image alignment.

				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481